UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 October 9, 2013 Date of report (Date of earliest event reported) HUTCHINSON TECHNOLOGY INCORPORATED (Exact Name of Registrant as Specified in its Charter) Minnesota 001-34838 41-0901840 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 40 West Highland Park Drive N.E., Hutchinson, Minnesota (Address of Principal Executive Offices) (Zip Code) (320) 587-3797 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On October 9, 2013, our board of directors approved the terms of the Fiscal Year 2014 Executive Annual Cash Incentive Plan of Hutchinson Technology Incorporated, a description of which is filed as Exhibit 10.1 and is incorporated by reference in this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Description of Fiscal Year 2014 Executive Annual Cash Incentive Plan of Hutchinson Technology Incorporated. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUTCHINSON TECHNOLOGY INCORPORATED Date:October 15, 2013 /s/ David P. Radloff David P. Radloff Vice President and Chief Financial Officer EXHIBIT INDEX No. Description Manner of Filing Description of Fiscal Year 2014 Executive Annual Cash Incentive Plan of Hutchinson Technology Incorporated. Filed Electronically
